DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 are indefinite because “a second exhaust outlet” lacks positive antecedent basis.  Specifically, both claims 7-8 are dependent on claim 1, but claim 1 does not recite a “first exhaust outlet.   Therefore, “a second exhaust outlet”, as recited in claims 7-8 are indefinite.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US2019/0247900).
Re claim 1, Park et al. teach separating the PODS into an inner POD and outer POD (i.e. separating the FOUP body and cover, paragraph 63); cleaning the POD (Fig. 11, S4), drying the POD (S5, Fig. 11; paragraphs 17-18); vacuum-processing the POD (paragraphs 94-95) and assembling of the POD (paragraphs 57, 102-103).  Re clam 2, refer to paragraphs 80 and 82.   Re claim 9, refer to paragraphs 29, 41, 57. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0247900) in view of Tanaka et al. (US2011/0220153).
Park et al. teach the invention substantially as claimed with the exception of a shutter to partition between the cleaning and drying chambers. Tanaka et al. teach a substrate processing method. Fig. 6A teaches a cleaning and drying unit and further teaches a shutter 23 which partitions as serves as communication between the cleaning and drying chambers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park et al. to include a shutter, as taught by Tanaka et al. for purposes of performing the same function as partitioning and communication between the cleaning and drying chambers. 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0247900) in view of Tanaka et al. (US2011/0220153) and further in view of  Zhou (CN108231639A).
Park et al. in view of Tanaka et al. teach the invention substantially as claimed with an exhaust outlet discharging the air within a chamber. Zhou teaches cleaning a wafer conveying box and further teaches an air inlet and an air outlet from the box in order to drive away impurities, thereby ensuring the inner cavity of the box is always pure storage environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Park et al. to include an exhaust outlet within the chamber, as taught by Zhou, for purposes of discharging impurities present within the chamber.  Re claim 5, in reference to the shutter being open as the substrate proceeds to drying, refer to Fig. 6A of Tanaka et al. 
Claim(s) 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0247900) in view of Rebstock (US2012/0328403).
Re claim 6, Park et al. teach gas drying (paragraphs 18-19) and UV lamps (paragraph 91), but fails to teach IR drying.  Rebstock teaches cleaning and drying of PODS (i.e. FOUP; paragraphs 3-4, 34-35).  Paragraph 100 teaches using IR or UV lamps for drying.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Park et al. to include substitution of UV lamps, for IR lamps, as taught by Rebstock as an equivalent means for drying and removing residue from the pod surface.  Re claim 10, refer to paragraph 2 of Rebstock which teach storing carriers in stockers. 
Re claim 11, Park et al. fail to teach an air curtain. Paragraph 44 of Rebstock teaches a clean air curtain at the interface of the output port of the cleaning chamber in order to isolate the cleaned environment from any potential connection with a dirty environment.  It would have been obvious to a person of ordinary skill in the art to have modified the method of Park et al. to include an air curtain, as taught by Rebstock, for purposes of performing the same function of isolating contaminants from the cleaning chamber.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0247900) in view of  Zhou (CN108231639A).
Park et al. teach the invention substantially as claimed with an exhaust outlet discharging the air within a chamber. Zhou teaches cleaning a wafer conveying box and further teaches an air inlet and an air outlet from the box in order to drive away impurities, thereby ensuring the inner cavity of the box is always pure storage environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park et al. to include an exhaust outlet within the chamber, as taught by Zhou, for purposes of discharging impurities present within the chamber.  
Re claims 7-8, Park et al. in view of Zhou do not teach an exhaust outlet opened in the drying chamber and/or a plurality of exhaust outlets.  Absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to position an exhaust outlet or a plurality of exhaust outlets in any chamber, for purposes of discharging impurities present in each chamber.    
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0247900) in view of Hsueh et al. (US2018/0210349A1).
Park et al. teach the invention substantially as claimed with the exception of the POD having a lower inner, upper inner, lower outer and upper outer POD. Hsueh et al. teach the pod comprising an upper outer and lower outer pod (12,13) and a lower inner and upper inner pod 20 (Fig. 1, paragraph 29).  In the absence of a showing of criticality and/or unexpected results, the skilled artisan would have reasonably expected the POD of Park et al. to include the upper and lower outer pods in combination with an upper and lower pod assembly, as taught by Hsueh et al.  Re claim 13, refer to Fig. 1, element 600 and paragraph 57 of Park et al. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yeh et al. teach cleaning a FOUP. Kuo teaches a stocker for storage. Moon et al. teach an inner and outer pod. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc